Case 5:21-mj-00017-P Document 4 Filed 01/12/21 Page 1 of 2

Rule 5 Proceedings
20 minutes
IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA WD/OK Case No. M-21-17-P

EASTERN DISTRICT OF NEW YORK

 

)
)
vs. } Charging District & Case No. M-19-1027
)
)
)

JONATHAN JOHNSON

MAGISTRATE JUDGE=S COURTROOM MINUTE SHEET

 

The above named defendant-arrestee is charged by COMPLAINT in said district
with the offense(s) stated in the charge, or Petition for Revocation of
supervised release/probation violation(s), appearing before Magistrate Judge
Gary M. Purcell for proceedings under the applicable provisions of Rules 5, 32.1
and/or 40, Fed. R. Crim. P., 18 U.S.C.

Defendant informed of the offense(s) or supervised release/probation
violation(s) and all applicable provisions of Rules 5, 20, 32.1, and 40, Fed.
R. Crim. P., 18 U.S.C.

Parties informed of FRCrP 5(f) obligation under Brady and possible
consequences.

The following action, as indicated, was taken:

Appearances: United States: JULIA BARRY
Defendant appeared with retained counsel
Xx Defendant requests appointed counsel upon being advised of right to
counsel at the expense of the United States, and the following

attorney is appointed: KYLE WACKENHEIM
Public Defender

 

 

x PT Services: JONATHAN SHETH Interpreter:
x DEt states true & correct name as SAME Age 40
x Gov=t produces the warrant, certified copy of the warrant or facsimile

of either, or other appropriate form of either.

Defendant waives production of/Gov=t produces certified copies of the
judgment, warrant, and warrant application.

 

Xx Defendant advised of right to consular notification.

WAIVER OF HEARINGS

Waives identity hearing; Written waiver entered.

Waives preliminary examination; Written waiver entered.

Waives identity hearing and is informed he/she has no right to a
preliminary examination; Written waiver entered.

Waives identity hearing but requests a preliminary examination be
held in the prosecuting district; Written waiver entered.

x
Case 5:21-mj-00017-P Document 4 Filed 01/12/21 Page 2 of 2

PRELIMINARY HEARING (IF APPLICABLE)

Set for
Waives in this district
Waives in charging district

||

After hearing the evidence, the Court finds:

That there is / is not probable cause to believe that an offense has
been committed and that the Defendant committed it.

That the person before the Court is / is not the Defendant named in
the Indictment, Information or Warrant.

 

DETENTION / BOND CONDITIONS

Xx Govt recommends Dft be detained based on risk of flight and/or danger to
the community and requests a 3  -day continuance with the detention hearing.

x Defendant waives Detention Hearing in this District, but reserves right
to a Detention Hearing in charging District. The Court finds good cause
to exceed the time limits set forth by the Bail Reform Act, if necessary,
in order to allow the U.S. Marshal sufficient time to transport Dft to
the charging district. A Detention Hearing will be held promptly in the
charging District upon Defendant=s arrival there.

xX DEt temporarily detained on showing of good cause pending
Preliminary/Detention Hrg in charging district. Dft remanded to custody of USM.

Court orders Defendant temporarily detained pending Detention Hearing on
Written Order entered.

Court orders Defendant released upon posting bond in the amount of
with certain conditions of release:

 

Xx The United States Marshal for the WD/OK to remove Defendant to the
district in which charged and deliver Defendant to the United States
Marshal for that district or to some other officer authorized to
receive him. Written Order entered.

Defendant to report for further proceedings in the District Court in
Which the prosecution is pending as follows:

 

 

Date: January 12, 2021 GARY M. PURCELL
RECORDING/TIME: CTRM 302, 3:00 United States Magistrate Judge
By S/ CARRIE JAMES

 

Courtroom Deputy
